UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6544



FRANK M. GASTER,

                                           Petitioner - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;
CHARLES CONDON, Attorney General,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Henry M. Herlong, Jr., District
Judge. (CA-02-2708-2-20AJ)


Submitted:   June 19, 2003                 Decided:   June 25, 2003


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frank M. Gaster, Appellant Pro Se.    Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Frank M. Gaster, who was civilly committed under the South

Carolina     Sexually   Violent   Predator   Act,   seeks   to   appeal   the

district court’s order denying relief on his 28 U.S.C. § 2254

(2000) petition, properly construed as a 28 U.S.C. § 2241 (2000)

petition.*    We have independently reviewed the record and conclude

that Gaster has not made a substantial showing of the denial of a

constitutional right.      See Miller-El v. Cockrell, 123 S. Ct. 1029

(2003).    Accordingly, we deny a certificate of appealability and

dismiss the appeal.      See 28 U.S.C. § 2253(c) (2000).         We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                   DISMISSED




     *
       Although Gaster originally filed the petition under 28
U.S.C. § 2254, because he challenged the constitutionality of a
state civil commitment, the magistrate judge properly characterized
it as a petition under 28 U.S.C. § 2241.


                                     2